Citation Nr: 0530008	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  02-14 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for service-
connected lumbar spine condition, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




INTRODUCTION

The veteran had active military service from February 1987 to 
July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim.  In 
June 2005, a hearing was held at the RO below the 
undersigned. 

As noted in a May 2001 Board decision, an August 1999 
statement from the veteran requested an increase in the 
disability rating for his ulcer condition.  The matter was 
referred to the RO in that 2001 decision.  However, the RO 
still has not adjudicated the claim.  At this point, the 
veteran's claim for an increase was filed six years ago, and 
the delay is inexcusable.  This claim is REFERRED to the RO 
for immediate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran's claim for an increased rating for his back 
disability primarily needs to be remanded to provide him a 
more current VA examination.  The last examination was done 
in December 2002, almost three years ago, and he alleges his 
back disability has worsened since that time.  

The claim also needs to be remanded since it appears the RO 
incorrectly adjudicated the claim, and it should be allowed 
the opportunity to correct this error before the Board 
considers the claim.  In a December 1992 rating decision, 
service connection was granted for degenerative changes at 
L4-5 and L5-S1 with limitation of motion.  For some unknown 
reason, the veteran's service-connected disability was later 
recharacterized as traumatic arthritis.  However, the veteran 
does not have arthritis of the lumbar spine.  See, e.g., 
April 2005 x-rays ("no appreciable degenerative change," 
"without acute bony pathology"); July 2000 VA examination 
report ("no evidence of degenerative arthritis); and August 
1992 x-rays ("no evidence of bony abnormality").  A 
longitudinal review of the claims file does not show that a 
diagnosis of arthritis has ever been made.  Furthermore, the 
RO denied service connection for degenerative disc disease in 
a January 2003 rating decision.  Not only is this the 
condition for which the veteran was awarded service 
connection in 1992, but the 2003 rating decision erroneously 
stated that there was no evidence of degenerative disc 
disease during service.  See September 1991 MRI study showing 
degenerative changes of the L4-5 and L5-S1 discs; October 
1991 report by Dr. Steinitz diagnosing, in part, lumbar disc 
disease and also noting that MRI showed nonphysiologic 
bulging suspected at L4-5 with a small protrusion at L5-S1.  

Accordingly, the claim is remanded for the following:

1.  Tell the veteran to send VA copies of 
any evidence relevant to his back claim 
that is in his possession.  See 38 C.F.R. 
§ 3.159(b).

2.  Obtain the veteran's medical records 
from the VA Medical Center in Tampa for 
treatment for back condition from April 
2003 to the present.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.

3.  When the above development has been 
accomplished and any available evidence 
has been obtained, schedule the veteran 
for orthopedic and neurological VA 
examinations.  Provide the claims file to 
the examiners for review.



The examiners should conduct all testing 
necessary to obtain medical information 
concerning the current severity of the 
veteran's back disorder.  The examination 
should include range of motion testing 
for the lumbar spine, and all ranges of 
motion should be reported in degrees.  

All functional limitations are to be 
identified, including whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on 
movement of the lumbar spine.  The 
examiner should discuss the effect the 
veteran's back disorder has upon his 
daily activities.  

The neurological examination must detail 
any neurological findings appropriate to 
the site(s) of diseased disc(s) in the 
veteran's lumbar spine.  With any 
abnormal neurological findings, the 
examiner should indicate which nerve(s) 
are affected.

4.  Then, after ensuring the VA 
examination reports are complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, 
readjudicate the claim.  In doing so, the 
RO should read the above discussion and 
consider whether the veteran's service-
connected back disability has been 
properly characterized and rated under 
the appropriate diagnostic code(s).

If any such action does not resolve the 
claim, issue the veteran and his 
representative a supplemental statement 
of the case (SSOC).  If the RO chooses to 
evaluate the veteran's disability as 
intervertebral disc syndrome, the SSOC 
must provide notice of the prior rating 
criteria under Diagnostic Code 5293.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHELLE KANE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


